      Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 1 of 19



 1   STEVEN L. DERBY, ESQ. (SBN 148372)
     CELIA L. McGUINNESS, ESQ. (SBN 159420)
 2   DEBORAH GETTLEMAN,ESQ. (SBN 267309)
     DERBY, McGUINNESS & GOLDSMITH, LLP
 3   300 Lakeside Drive Suite 1000
     Oakland, CA 94612
 4   Telephone: (510) 987-8778
     Facsimile: (510) 359-4414
 5   info@dmglawfirm.com

 6   Attorney for Plaintiffs
     GENE ANDERSON AND
 7   PAULINE HORVATH-ANDERSON

 8

 9                            UNITED STATES DISTRICT COURT

10                          NORTHERN DISTRICT OF CALIFORNIA

11

12
                                                              19-7589
     GENE ANDERSON AND                         CASE NO.
13
     PAULINE HORVATH-ANDERSON
                                               Civil Rights
14
                         Plaintiffs,
          v.                                   COMPLAINT FOR INJUNCTIVE RELIEF
15                                             AND DAMAGES
16   KAYAL, INC. a California Corporation,
     dba BAYPOINT HEALTHCARE
     CENTER, and THEKKEK HEALTH                1. Violation of the Americans with
17                                                Disabilities Act Title II
     SERVICES, INC.,
18                                             2. Violation of the Rehabilitation Act of 1973,
                                 Defendants.
                                                  Section 504
19
                                               3. Violation of the Unruh Act [Cal. Civil Code
20                                                § 51]
21                                             4. Denial of Full and Equal Access [Cal. Civil
                                                  Code §§ 54 And 54.1]
22
                                               5. Violation of Cal. Gov’t Code 11135
23

24
                                               DEMAND FOR JURY TRIAL
25

26

27

28
        Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 2 of 19



 1                                            INTRODUCTION

 2           1.      Plaintiff GENE ANDERSON is among the estimated 35,000,000 Americans who

 3   have hearing loss to such a degree that it substantially affects his ability to understand and

 4   comprehend the spoken word. Plaintiff has a service dog which alerts Mr. Anderson to sounds

 5   and people and plays a crucial role in ensuring Plaintiff’s safety. Plaintiff Pauling Horvath-

 6   Anderson is a person with a disability which affects her ability to live independently in many

 7   ways. She relies on her husband, Plaintiff Anderson, as her aide for assistance throughout the

 8   day.

 9           2.      Defendants, which collectively own and operate the BayPoint Healthcare Center

10   skilled nursing facility, discriminated against Plaintiff Anderson by excluding his service dog

11   from their facility, where his mother-in-law resides. They discriminated against Plaintiff

12   Horvath-Anderson by denying her request for a modification of the policy. She has been directly

13   harmed by Defendants’ discrimination because her visits to her mother are curtailed without

14   Plaintiff Anderson there as her aide.

15           3.      This Complaint is brought as the result of Defendants’ intentional violation of the

16   anti-discrimination provisions of the Americans With Disabilities Act, the California Unruh Act,

17   the Disabled Persons Act, and the California Penal Code. As a result of Defendants’ illegal acts,

18   Plaintiffs suffered denial of their civil rights and emotional injuries. They seek an injunction to

19   enjoin these Defendants and this business establishment to end their discriminatory policy and

20   practices so that Plaintiffs will not continue to face discrimination on foreseeable future visits to

21   the facility.

22                                                 JURISDICTION

23           4.      This Court has original jurisdiction of this action under the Americans with

24   Disabilities Act of 1990, 42 U.S.C. §§12101 et seq. (the “ADA”) and Section 504 of the

25   Rehabilitation Act of 1973 (“the Rehab. Act”).

26           5.      The Judicial District of the United States District Court for the Northern District of

27   California has supplemental jurisdiction over the State law claims alleged in this Complaint

28   pursuant to 28 U.S.C. §1367(a). All the claims derive from a common nucleus of operative facts

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                        2          Horvath-Anderson v. Kayal, Inc. et al.
        Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 3 of 19



 1   and arose out of the same transactions. The State law claims are so related to the federal action

 2   that they form part of the same case or controversy and the actions would ordinarily be expected

 3   to be tried in one judicial proceeding.

 4                                                       VENUE

 5           6.      Venue in the Judicial District of the United States District Court for the Northern

 6   District of California is in accordance with 28 U.S.C. §1391(b) because Plaintiffs’ claims arose

 7   within this Judicial District and the property that is the subject of this action is located in this

 8   District in the City of Hayward, Alameda County, California.

 9                                                  THE PARTIES

10           7.      At all times herein relevant, Plaintiffs each are persons with a disability as defined

11   in 42 U.S.C. § 12102 and California Government Code § 12926(l). Plaintiff Gene Anderson’s

12   hearing loss substantially limits a major life activity, hearing. Plaintiff Pauline Horvath-

13   Anderson has rheumatoid arthritis, a condition which substantially limits several major life

14   activities, including the abilities to ambulate, use her arms, eat, and toilet. She uses a power

15   wheelchair for mobility.

16           8.      Plaintiffs are and at all times relevant herein have been lawful wedded spouses.

17           9.      Coquette is Plaintiff Anderson’s service dog. She is individually trained to

18   perform the task of alerting Plaintiff to sounds he cannot hear, such as people calling his name,

19   alarms, doorbells, and loud noises such as boiling tea kettles. Her presence enables him to go into

20   public independently and with confidence. She was purchased for use as a service dog in 2009,

21   after the recommendation of Plaintiff Anderson’s physician. She goes everywhere in public with

22   Plaintiff Anderson. She has been admitted to hospitals and doctors’ offices, among other public

23   accommodations.

24           10.     Defendant KAYAL, INC., a California Corporation is, according to public records,

25   the licensee and facility owner and operator of the BayPoint Healthcare Center skilled nursing

26   facility (“BayPoint”), located at 442 Sunset Blvd., Hayward, California.

27           11.     Defendant THEKKEK HEALTH SERVICES, INC., a California Corporation is,

28   according to public records, the owner of the property of the Bay Point Healthcare skilled nursing

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                          3         Horvath-Anderson v. Kayal, Inc. et al.
        Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 4 of 19



 1   facility, located at 442 Sunset Blvd., Hayward, California.

 2            12.   Based upon a public records review, Plaintiffs are informed and believe that

 3   KAYAL, INC., is doing business as BAYPOINT HEALTHCARE CENTER, located at 442

 4   Sunset Blvd., Hayward, California.

 5            13.   Based upon a public records review, Plaintiffs are informed and believe and

 6   thereupon allege that Defendants are the co-owners and/or co-operators of BayPoint Healthcare

 7   Center (“the facility”).

 8            14.   Plaintiffs are informed and believe and on such basis allege that each of the

 9   Defendants herein is the agent, servant, employee, representative, joint venturer and/or common

10   enterprise affiliate of each of the other defendants, and performed all acts and omissions stated

11   herein within the scope of such agency or employment or representative capacity or joint venture

12   or common enterprise, and is responsible, in some manner, for the acts and omissions of the other

13   Defendants in proximately and legally causing the damages complained of herein.

14            15.   Plaintiffs are informed and believe, and on such a basis allege, that each of the

15   named Defendants are and at all times herein relevant were the alter ego of each of the other co-

16   Defendants, such that adherence to the fiction of the separate existence of these defendants as an

17   entity distinct from other Defendants would permit an abuse of the corporate privilege and would

18   sanction fraud and/or promote injustice.

19                                          STATEMENT OF FACTS

20            16.   Plaintiff Horvath-Anderson’s mother has lived at the BayPoint Healthcare Center

21   skilled nursing facility for many years. Plaintiffs Anderson and Horvath Anderson had the habit

22   and practice of visiting her there, with Plaintiff Anderson’s service dog, an average of once a

23   month.

24            17.   On Thanksgiving Day, November 23, 2017, Plaintiffs went to visit Plaintiff

25   Horvath-Anderson’s mother, with Coquette. When they came through the front door Cynthia

26   Lagatuz, manager of the facility, was standing in the entrance to the dining hall with her hands on

27   her hips, blocking their path. She told both Plaintiffs, “Go straight to your mother’s room.” Both

28   Plaintiffs were upset, angry and frustrated by her calling them out loudly and publicly, limiting

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                       4           Horvath-Anderson v. Kayal, Inc. et al.
        Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 5 of 19



 1   their access to the facilities, and treating them like “less than” other patients’ visitors. Because

 2   they did not want to make a scene and they were afraid of retaliation against their mother,

 3   Plaintiffs chose to take no action at that time.

 4          18.     Because it was Thanksgiving, the Facility had food and drink available in the

 5   common dining and activity room for residents and their families. Plaintiff Anderson went to

 6   pick up drinks to take back to his mother-in-law’s room. He had Coquette with him. As he

 7   entered the dining room, Ms. Lagatuz blocked his path. She told him he could not bring his

 8   service dog into the room. Plaintiff Anderson explained that Coquette was a service dog and

 9   offered to show Ms. Lagatuz her tags identifying her as such. Mr. Lagatuz refused to look at

10   them. She neither contested that Coquette was a service dog, nor asked Plaintiff Anderson what

11   tasks the dog was trained to provide. She did not make any individualized assessment of

12   Coquette and offered no evidence that the dog posed a direct threat to health or safety. She said

13   dogs were not allowed because someone might have an allergy. She stood in Mr. Anderson’s

14   way until he left the dining room.

15          19.     Mr. Anderson was upset: He did not understand Ms. Lagutz’s position and her

16   refusal to have a conversation; he was humiliated to be the focus of unwanted attention with so

17   many people in the room; and he was embarrassed to return empty-handed to his mother-in-law’s

18   room, unable to provide the drinks people had requested.

19          20.     On December 27, 2017, Plaintiffs sent Ms. Lagutz a letter, laying out the facts of

20   what happened. The letter informed her that excluding the service dog was a violation of the

21   Americans with Disabilities Act. The letter concluded, “Please respond to this incident and how

22   you propose to handle our future trips to Bay Point.” Ms. Lagutz made no response.

23          21.     From that point on, Plaintiff Anderson did not go into the facility when they went

24   to visit Plaintiff Horvath-Anderson’s mother. He stayed in the car instead. Plaintiff Horvath-

25   Anderson relies upon Plaintiff Anderson as her personal caregiver in all activities of daily living.

26   Because he was not present to assist her, Ms. Horvath-Anderson had to cut short her visits with

27   her mother. As a result of Mr. Anderson’s service dog being excluded, for all of 2018 and half of

28   2019 Mr. Anderson no longer visited his mother-in-law. Ms. Horvath-Anderson visited her

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                         5         Horvath-Anderson v. Kayal, Inc. et al.
        Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 6 of 19



 1   mother less frequently – approximately once every two months -- and stayed less time than she

 2   would have liked.

 3           22.     In July 2019, Mr. Anderson began going back into the facility with his service dog.

 4   However, Plaintiffs are afraid to have Plaintiff Anderson go into the common areas with his

 5   service dog, as Ms. Lagutz has never responded to their letter or rescinded her ban. Therefore,

 6   Plaintiff Anderson is still excluded from the common areas of the facility. He cannot accompany

 7   his mother-in-law to those areas, so all three stay in her room. They are uncomfortable and afraid

 8   Ms. Lagutz will come at any time to accost them, make them a public spectacle and order them to

 9   leave. Their visits are less frequent and shorter as a result. Plaintiffs are denied full use and

10   enjoyment of the common areas and the services provided to family of residents. They are denied

11   their right to visit their loved one.

12           23.     During 2017, Plaintiff Horvath-Anderson brought a complaint to the Department

13   of Public Health about deficits in her mother’s care at Bay Point. On May 28, 2019, the

14   Department found the complaint substantiated and implemented a Plan of Correction. Plaintiffs

15   had hoped that the question of access for the service dog would also be addressed by the

16   Department’s report, but it was not.

17           24.     During the investigation process, Plaintiff Horvath-Anderson brought the issue up

18   directly in a meeting with the Department of Public Health representative and two administrators

19   of Bay Point Healthcare. She provided the administrators with a copy of her December 2017

20   letter to Ms. Lagutz and explained how Plaintiff Anderson was excluded from the facility and she

21   was impeded in her ability to visit her mother. The two administrators accepted the letter but

22   made no response.

23           25.     Because Plaintiff Horvath-Anderson’s mother continues to live at the facility,

24   Plaintiffs will go to the facility in the future to visit her. Plaintiffs have no choice but to return, as

25   their beloved family member lives there. Because Defendants’ facility managers have neither

26   responded to Plaintiffs’ letter nor addressed the ban when invited to do so in a face-to-face

27   meeting, Plaintiffs reasonably believe they will continue to be subjected to Defendants’ unlawful

28   policy and practice. They have brought this lawsuit to force Defendants to change their

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                          6          Horvath-Anderson v. Kayal, Inc. et al.
        Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 7 of 19



 1   discriminatory and illegal policy, to compensate Plaintiff Anderson for excluding him from the

 2   common areas of the facility, and to compensate Plaintiff Horvath-Anderson for the loss of her

 3   personal aide as the result of Defendants’ discrimination against him. Plaintiffs seeks an

 4   injunction to protect the rights of disabled persons, including Plaintiffs, to be accompanied by a

 5   service dog, and seeks an award of statutory damages, compensatory damages, and treble

 6   damages, and an award of statutory attorney fees, litigation expenses and costs.

 7
                                 FIRST CAUSE OF ACTION:
 8           DISCRIMINATION IN VIOLATION OF TITLE II OF THE AMERICANS WITH
                                 DISABILITES ACT OF 1990
 9

10           26.     Plaintiffs replead and incorporate the preceding paragraphs by reference as if fully

11   set forth herein.

12           27.     In 1990 the United States Congress made findings that laws were needed to more

13   fully protect “some 43 million Americans with one or more physical or mental disabilities; that

14   historically society has tended to isolate and segregate individuals with disabilities;” that “such

15   forms of discrimination against individuals with disabilities continue to be a serious and pervasive

16   social problem”; that “the Nation’s proper goals regarding individuals with disabilities are to

17   assure equality of opportunity, full participation, independent living and economic self-

18   sufficiency for such individuals”; and that “the continuing existence of unfair and unnecessary

19   discrimination and prejudice denies people with disabilities the opportunity to compete on an

20   equal basis and to pursue those opportunities for which our free society is justifiably famous. . ..”

21   On information and belief, in 2019 more than 50 million persons are entitled to ADA protection.

22           28.     Congress stated as its purpose in passing the Americans With Disabilities Act (42

23   USC § 12101(b)):

24            (1) to provide a clear and comprehensive national mandate for the elimination of
              discrimination against individuals with disabilities;
25
              (2) to provide clear, strong, consistent, enforceable standards addressing
26            discrimination against individuals with disabilities;
27            (3) to ensure that the Federal government plays a central role in enforcing the
              standards established in this act on behalf of individuals with disabilities; and
28

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                        7         Horvath-Anderson v. Kayal, Inc. et al.
        Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 8 of 19



 1            (4) to invoke the sweep of Congressional authority, including the power to
              enforce the 14th Amendment and to regulate commerce, in order to address the
 2            major areas of discrimination faced day to day by people with disabilities.

 3
            29.     The Americans With Disabilities Act prohibits discrimination by public
 4
     accommodations. It states, “No individual shall be discriminated against on the basis of disability
 5
     in the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or
 6
     accommodations of any place of public accommodation by any person who owns, leases, or
 7
     leases to, or operates a place of public accommodation.” 42 USC § 12182(a).
 8
            30.     “Public accommodations” include a “professional office of a health care provider,
 9
     hospital, or other service establishment.” 42 USC §12181(7)(F). Defendants are the owner and
10
     operator of a facility that provides health care.
11
            31.     The ADA defines a person with a disability as someone with “a physical or mental
12
     impairment that substantially limits one or more major activities of such individual.” 42 U.S.C.
13
     12102. Major life activities include “caring for oneself, performing manual tasks, . . . hearing,
14
     eating, . . . walking, standing, lifting, [and] bending . . ..” 42 U.S.C. § 12102(2)(A). Under this
15
     standard both plaintiffs are persons with disabilities.
16
            32.     The specific prohibitions against discrimination include:
17
                    (i) Denial of participation
18                      It shall be discriminatory to subject an individual or class of
                        individuals on the basis of a disability or disabilities of
19                      such individual or class, directly, or through contractual,
                        licensing, or other arrangements, to a denial of the opportunity
20                      of the individual or class to participate in or benefit from the
                        goods, services, facilities, privileges, advantages, or
21                      accommodations of an entity.

22                  (ii) Participation in unequal benefit
                         It shall be discriminatory to afford an individual or class of
23                       individuals, on the basis of a disability or disabilities of
                         such individual or class, directly, or through contractual,
24                       licensing, or other arrangements with the opportunity to
                         participate in or benefit from a good, service, facility, privilege,
25                       advantage, or accommodation that is not equal to that afforded
                         to other individuals.
26
                    (iii)Separate benefit
27                       It shall be discriminatory to provide an individual or class of
                         individuals, on the basis of a disability or disabilities of
28                       such individual or class, directly, or through contractual,

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                         8          Horvath-Anderson v. Kayal, Inc. et al.
        Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 9 of 19



 1                        licensing, or other arrangements
                          with a good, service, facility, privilege, advantage, or
 2                        accommodation that is different or separate from that provided
                          to other individuals, unless such action is necessary to provide
 3                        the individual or class of
                          individuals with a good, service, facility, privilege, advantage,
 4                        or accommodation, or other opportunity that
                          is as effective as that provided to others.
 5

 6   42 U.S.C. § 12182(b)(2)(A)(i)-(iii). More specifically, a place of public accommodation “shall

 7   modify [its] policies, practices, or procedures to permit the use of service animals to persons with

 8   a disability.” 28 C.F.R. § 36.302(c)(1) (emph. added).

 9           33.     A “service animal” is defined as: “any guide dog, signal dog, or other animal

10   individually trained to do work or perform tasks for the benefit of an individual with a disability,

11   including, but not limited to, guiding individuals with impaired vision, alerting individuals with

12   impaired hearing to intruders or sounds, providing minimal protection or rescue work, pulling a

13   wheelchair, or fetching dropped items.” 28 C.F.R. § 36.104. Coquette is a dog individually

14   trained to perform tasks to alert Plaintiff Anderson, a person with impaired hearing, to sounds.

15           34.     As of November 23, 2017, and thereafter, Defendants continue to deny full and

16   equal access to Plaintiff Anderson and to discriminate against him on the basis of his disability,

17   wrongfully denying to Plaintiff the full and equal enjoyment of the goods, services, facilities,

18   privileges, advantages and accommodations of Defendants’ premises. 42 USC § 12182; 28 CFR

19   §36.104, § 36.301.

20           35.     Defendants also deny full and equal access to Plaintiff Anderson on the basis of

21   her disability. In a face-to-face meeting, Plaintiff Horvath-Anderson directly presented their

22   previous letter to Defendant’s representatives, requesting that Defendants modify their policy to

23   enable Plaintiff Anderson to bring his service dog into the facility freely. Defendant did not grant

24   that reasonable accommodation request.

25           36.     Plaintiff Horvath-Anderson also has been discriminated against based on her

26   association with Plaintiff Anderson. She has been directly harmed by his exclusion from the

27   facilities with his service dog, as she cannot use him as her personal aide, and therefore cannot

28   eat, toilet, or perform other tasks of daily living while at the facility. As a result, she has seen her

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                         9          Horvath-Anderson v. Kayal, Inc. et al.
       Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 10 of 19



 1   mother less often and stays less time than she would otherwise do.

 2           37.     As a direct and proximate result of the aforementioned acts, Plaintiffs have each

 3   suffered humiliation, hardship, anxiety, indignity, and significant mental and emotional anguish.

 4           38.     Plaintiffs seeks relief pursuant to remedies set forth in section 204(a) of the Civil

 5   Rights Act of 1964 (42 USC § 2000(a)-3(a)), and pursuant to Federal Regulations adopted to

 6   implement the Americans With Disabilities Act. The acts and omissions of defendants as

 7   complained of herein are continuing on a day by day basis to have the effect of willfully and

 8   wrongfully excluding Plaintiffs and any other members of the public who are similarly disabled

 9   and/or who require the assistance of a service dog from full and equal access to that public

10   business establishment. The actions of defendants excluding plaintiff’s service dog are an

11   expression of the policy of defendants. Such acts and omissions are the cause of fear,

12   intimidation, humiliation and mental and emotional suffering of Plaintiffs in that these actions

13   continue to treat Plaintiffs as second-class citizens and serve to discriminate against them on the

14   sole basis that they are persons with a disability.

15           39.     Plaintiffs wish to return to and patronize this public accommodation. However,

16   they are unable, so long as such acts and omissions of Defendants continue, to achieve equal

17   access to and use of this business establishment. They are intimidated and deterred from visiting

18   as much, or for as long, as they would like to do. The acts of defendants have proximately caused

19   and will continue to cause irreparable injury to plaintiff if not enjoined by this Court. Plaintiffs

20   intend to return to this public accommodation but cannot enjoy full and equal access to the goods,

21   services, facilities, privileges, advantages, or accommodations of the facility until Defendants

22   cease their discriminatory practices.

23
                                      SECOND CAUSE OF ACTION:
24                       VIOLATION OF § 504 OF THE REHABILITATION ACT OF 1973
25           40.     Plaintiffs replead and incorporate the preceding paragraphs by reference as if fully

26   set forth herein.

27           41.     Section 504 of the Rehab Act of 1973 prohibits discrimination against individuals

28   with disabilities in the programs and activities of recipients of federal financial assistance. 29

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                           10      Horvath-Anderson v. Kayal, Inc. et al.
       Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 11 of 19



 1   U.S.C. § 794, et seq.

 2           42.     The regulations promulgated under the Act provide that it is discrimination to: 1)

 3   deny a qualified person the opportunity to participate in or benefit from a federally funded

 4   service; 2) provide an opportunity to participate or benefit from the federally funded service that

 5   is not equal to the one provided to others; 3) provide an aid, benefit or service that is not as

 6   effective as that provided to others; and 4) provide different or separate aid, benefits or services

 7   unless they are equally effective to those provided others. 45 CFR § 84.4(b).

 8           43.     At all relevant times, Plaintiffs are “otherwise qualified” to receive the benefits

 9   and services because they are the family of a resident at Defendants’ program. Each of them is

10   “handicapped” within the meaning of the statute because they each have a physical impediment

11   which substantially limits one or more of major life activities. 29 U.S.C. § 706(8)(B).

12           44.     At all relevant times Coquette was a service dog individually trained to do work or

13   perform tasks for the benefit of Plaintiff Anderson and the work or tasks performed were directly

14   related to his disability.

15           45.     As the owners and operators of a skilled nursing facility, at all times relevant to

16   this action Defendants were a recipient of federal financial assistance within the meaning of

17   Section 504, including but not limited to Medicare and Medicaid funds and/or other subsidies

18   and/or reimbursements for medical care.

19           46.     The “program” which Defendants provide is a skilled nursing facility that provides

20   services such as activities and amenities for patients and their families, e.g., holiday parties,

21   places to dine, and places to sit while visiting; and policies relating to visits by family and friends.

22           47.     Through their acts and omissions described herein, Defendants have violated

23   Section 504 and its implementing regulations. Plaintiffs were denied the benefit or services

24   solely by reason of their disability. Plaintiff Anderson’s service dog has been excluded, resulting

25   in the exclusion of both Plaintiff Anderson and Plaintiff Horvath-Anderson, who could not have

26   full access to Defendant’s program without the assistance of Plaintiff Anderson. They each were

27   and on an ongoing basis are denied the opportunity to participate in or benefit from Defendants’

28   federally funded services. They also were and are provided service(s) that were not equal to those

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                        11         Horvath-Anderson v. Kayal, Inc. et al.
       Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 12 of 19



 1   provided to other family visitors.

 2          48.     Defendants also directly rejected Plaintiff Anderson’s request to be accommodated

 3   in his disability, when he tried to explain that Coquette was a service dog needed for his hearing

 4   disability, and who refused even to listen to him. Furthermore, Defendants directly rejected

 5   Plaintiff Horvath-Anderson’s request that both she and Plaintiff Anderson be accommodated in

 6   their disabilities when she raised the issue of excluding Coquette during the DPS investigation

 7   and who did not respond to her.

 8          49.     Defendants committed the acts and omissions alleged herein with intent, deliberate

 9   indifference, and/or reckless disregard of Plaintiff’s rights. This exclusion of Coquette was

10   intentional. Defendants are on actual notice that both Plaintiffs are persons with disabilities and

11   have expressly requested that Plaintiff Anderson be allowed to have his service dog in the facility.

12   In the face of those express requests, Defendants’ refusal to limit Mr. Anderson’s access with

13   Coquette rises to at least deliberate disregard of Plaintiffs’ need for policy modifications in order

14   to enable their full and equal access to Defendants’ program and services.

15          50.     As a direct and proximate result of the aforementioned acts, Plaintiffs have each

16   suffered humiliation, hardship, anxiety, indignity, and significant mental and emotional anguish.

17          51.     The acts and omissions of defendants as complained of herein are continuing on a

18   day by day basis to have the effect of willfully and wrongfully excluding Plaintiffs and any other

19   members of the public who are similarly disabled and/or who require the assistance of a service

20   dog from full and equal access to that public business establishment. The actions of defendants

21   excluding plaintiff Anderson’s service dog are an expression of the policy of defendants. Such

22   acts and omissions are the cause of fear, intimidation, humiliation and mental and emotional

23   suffering of Plaintiffs in that these actions continue to treat them as second-class citizens and

24   serve to discriminate against them on the sole basis that they are persons with a disability.

25          52.     Plaintiffs wish to return to and patronize the program and services at this Facility.

26   However, they are unable, so long as such acts and omissions of Defendants continue, to achieve

27   equal access to and use of this business establishment. They are intimidated and deterred from

28   visiting as much as they would like to do. The acts of defendants have proximately caused and

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                        12        Horvath-Anderson v. Kayal, Inc. et al.
       Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 13 of 19



 1   will continue to cause irreparable injury to plaintiff if not enjoined by this Court. Plaintiffs intend

 2   to return to this public accommodation but cannot enjoy full and equal access to the goods,

 3   services, facilities, privileges, advantages, or accommodations of the facility until Defendants

 4   cease their discriminatory practices.

 5           53.     Pursuant to 29 U.S.C. § 794a, Plaintiffs are entitled injunctive relief, damages, and

 6   reasonable attorneys’ fees and costs.

 7
                                          THIRD CAUSE OF ACTION:
 8                                      VIOLATION OF THE UNRUH ACT
 9           54.     Plaintiffs replead and incorporate the preceding paragraphs by reference as if fully

10   set forth herein.

11           55.     At all times herein mentioned, the Unruh Civil Rights Act, California Civil Code §

12   51(b) provided that:

13
                     All persons within the jurisdiction of this state are free and equal,
14                   and no matter what their sex, race, color, religion, ancestry, national
                     origin, disability, or medical condition are entitled to the full and
15                   equal accommodations, advantages, facilities, privileges, or services
                     in all business establishments of every kind whatsoever.
16

17           56.     Furthermore, a violation of the Americans With Disabilities Act of 1990 also

18   constitutes a violation of the Unruh Act. Civ.C. §51(f).

19           57.     Plaintiffs at all relevant times each have been a person with a disability and/or

20   medical condition within the meaning of the Unruh Act. Gov.C. § 12926.

21           58.     At all relevant times Plaintiff Anderson’s service dog was individually trained to

22   do work or perform tasks for the benefit of Plaintiff Anderson. The work or tasks performed

23   were directly related to his disability.

24           59.     Defendants’ skilled nursing facility is a business establishment within the meaning

25   of the Unruh Act. Defendants are the owners and operators of the business establishment.

26           60.     By virtue of the acts and omissions alleged herein, Defendants have violated the

27   Unruh Act. Plaintiff Anderson has been directly discriminated against. Plaintiff Horvath-

28   Anderson has been directly discriminated against and also discriminated against based on her

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                        13         Horvath-Anderson v. Kayal, Inc. et al.
           Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 14 of 19



 1   association with Plaintiff Anderson.

 2            61.    As a direct and proximate result of the aforementioned acts, Plaintiffs have

 3   suffered humiliation, hardship, anxiety, indignity, and significant mental and emotional anguish.

 4            62.    Plaintiffs each are entitled to declaratory and injunctive relief, as well as up to

 5   three times their actual damages but no less than $4,000 per violation, and reasonable attorneys’

 6   fees and costs. Civ.C. § 52(a). They each also seek reimbursement of their attorney fees,

 7   litigation costs and expenses. Id.

 8            63.    Defendants’ behavior was intentional with full knowledge that Plaintiff Anderson

 9   relies on his service animal for assistance in daily living. Both he and Plaintiff Horvath-Anderson

10   expressly requested that the service animal be allowed to move freely in the facility. In the face

11   of the medical necessity and legal obligation to permit plaintiff’s service animal, Defendants

12   deliberately and after mature consideration violated the civil and criminal law with deliberate

13   disregard for Plaintiffs’ civil rights.

14            64.    The acts and omissions of defendants as complained of herein are continuing on a

15   day-by-day basis to have the effect of willfully and wrongfully excluding Plaintiffs and any other

16   members of the public who are similarly disabled and/or who require the assistance of a service

17   dog from full and equal access to that public business establishment. The actions of defendants

18   excluding plaintiff’s service dog are an expression of the policy of defendants. Such acts and

19   omissions are the cause of fear, intimidation, humiliation and mental and emotional suffering of

20   Plaintiffs in that these actions continue to treat Plaintiffs as second-class citizens and serve to

21   discriminate against them on the sole basis that they are persons with a disability.

22            65.    Plaintiffs wish to return to and patronize this business establishment. However,

23   they are unable, so long as such acts and omissions of Defendants continue, to achieve equal

24   access to and use of this business establishment. They are intimidated and deterred from visiting

25   as often and as long as they would like to do. The acts of defendants have proximately caused

26   and will continue to cause irreparable injury to plaintiff if not enjoined by this Court.

27   ///
28   ///
     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                        14          Horvath-Anderson v. Kayal, Inc. et al.
       Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 15 of 19



 1                                   FOURTH CAUSE OF ACTION:
                         VIOLATION OF THE CALIFORNIA DISABLED PERSONS ACT
 2

 3           66.     Plaintiffs replead and incorporate the preceding paragraphs by reference as if fully

 4   set forth herein.

 5           67.     The Disabled Persons Act grants to disabled persons “the full and free use of the . .

 6   . public buildings, medical facilities, including hospitals, clinics, and physicians' offices, public

 7   facilities, and other public places.” Civ.C. § 54. Furthermore, “Individuals with disabilities shall

 8   be entitled to full and equal access. . . to accommodations, advantages, facilities, medical

 9   facilities, including hospitals, clinics, and physicians’ offices. . ..” Id. at § 54.1(a)(1).

10           68.     Civil Code § 54.2(a) specifically protects the right of “every individual with a

11   disability” “to be accompanied by a guide dog, signal dog, or service dog, especially trained for

12   the purpose, in any of the places specified in Section 54.1.” Defendants’ skilled nursing facility is

13   a public accommodation and a medical facility within the meaning of the statute.

14           69.     Further, any violation of the Americans With Disabilities Act (as pled in the First

15   Cause of Action) also constitute a violation of Civil Code §§ 54(c) and § 54.1(d).

16           70.     Plaintiffs are each a person with a disability within the meaning of the statute.

17   Gov.C. § 12926.

18           71.     Plaintiff Anderson has been directly discriminated against. Plaintiff Horvath-

19   Anderson has been directly discriminated against and also discriminated against based on her

20   association with Plaintiff Anderson.

21           72.     As a result of the denial of equal access to the facilities of defendants’ business,

22   Plaintiffs have each suffered violation of their civil rights and suffered discomfort and injury,

23   mental and emotional shock, emotional distress, embarrassment and humiliation. Defendants’

24   actions and omissions.

25           73.     Civil Code § 54.3(b) makes violators liable for damages and attorney fees. “Any

26   person or persons, firm or corporation who denies or interferes with admittance to or enjoyment

27   of the public facilities as specified in Sections 54 and 54.1 or otherwise interferes with the rights

28   of an individual with a disability under Sections 54, 54.1 and 54.2.” This section also specifies,

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                          15         Horvath-Anderson v. Kayal, Inc. et al.
       Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 16 of 19



 1   “‘Interfere,’ for purposes of this section, includes, but is not limited to, preventing or causing the

 2   prevention of a guide dog, signal dog, or service dog from carrying out its functions in assisting a

 3   disabled person.” Plaintiffs do not seek injunctive relief under Civil Code section 55.

 4          74.     At all times relevant to this complaint Defendants were aware and/or were made

 5   aware of their duties under the Americans With Disabilities Act and California law to refrain

 6   from establishing discriminatory policies against physically disabled persons. Defendants’

 7   establishment of their discriminatory policy to deny entry to persons with service dogs, and their

 8   implementation of such a discriminatory policy against Plaintiffs was intentional. It indicates

 9   actual and implied malice toward Plaintiffs and conduct carried out by Defendants with a

10   conscious disregard for the rights and safety of the disabled plaintiffs, and justify an award of

11   treble damages pursuant to California Civil Code § 54.3, in an amount sufficient to make an

12   example of defendants, according to proof.

13          75.     Defendants’ actions were knowingly illegal and in violation of the Penal Code. At

14   all times relevant to this action, California Penal Code section 365.5(b) stated:

15
                    (b) No blind person, deaf person, or disabled person and his or her
16                  specially trained guide dog, signal dog, or service dog shall be
                    denied admittance to accommodations, advantages, facilities,
17                  medical facilities, including hospitals, clinics, and physicians’
                    offices, . . . hotels, lodging places, places of public accommodation,
18                  amusement, or resort, and other places to which the general public
                    is invited within this state because of that guide dog, signal dog, or
19                  service dog.
20   (Emphasis added.) Defendants’ commission of a crime, of which plaintiff Anderson was the
21
     victim, is an additional basis for imposition of treble damages.
22

23
                            FIFTH CAUSE OF ACTION:
24             VIOLATION OF CALIFORNIA GOVERNMENT CODE §11135,
        DISCRIMINATION UNDER PROGRAM RECEIVING FINANCIAL ASSISTANCE
25                              FROM THE STATE

26          76.     California Government Code section 11135(a) provides, “No person in the State of

27   California shall, on the basis of...disability, be unlawfully denied full and equal access to the
28   benefits of, or be unlawfully subjected to discrimination under, any program or activity
     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                        16         Horvath-Anderson v. Kayal, Inc. et al.
           Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 17 of 19



 1   that...receives any financial assistance from the state.” The regulations forbid the denial of aids,
 2   benefits or services on the basis of disability or the provision of ineffective or lesser services than
 3
     provided others on account of disability. 2 CCR § 11154.
 4

 5            77.    At all relevant times, Plaintiffs are and were qualified to receive the benefits and

 6   services because they are the family of a current resident at Defendants’ program. Each Plaintiff

 7   is “handicapped” within the meaning of the statute because they each have a physical impediment

 8   which substantially limits one or more of major life activities.

 9            78.    At all relevant times Coquette was a service dog individually trained to do work or

10   perform tasks for the benefit of Plaintiff Anderson and the work or tasks performed were directly

11   related to his disability.

12            79.    On information and belief, as a skilled nursing facility, at all times relevant to this

13   action Defendants were a recipient of State financial assistance within the meaning of Section

14   504, including but not limited to Medicaid funds and/or other subsidies and/or reimbursements

15   for medical care.

16            80.    The program or activity which Defendants provide is a skilled nursing facility that

17   provides services such as activities and amenities for patients and their families, e.g., holiday

18   parties, places to dine, and places to sit while visiting; and policies relating to visits by family and

19   friends.

20            81.    Through its acts and omissions described herein, Defendants have violated Section

21   11135 and its implementing regulations. Plaintiffs were denied the benefit or services solely by

22   reason of their disability. Plaintiff Anderson’s service dog has been excluded, resulting in the

23   exclusion of both Plaintiff Anderson and Plaintiff Horvath-Anderson, who could not have full

24   access to Defendants’ program without the assistance of Plaintiff Anderson. They each were and

25   on an ongoing basis are denied the opportunity to participate in or benefit from Defendants’

26   federally funded services. They also were and are provided service(s) that were not equal to those

27   provided to other family visitors.

28   ///

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                        17          Horvath-Anderson v. Kayal, Inc. et al.
       Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 18 of 19



 1            82.   Defendants also directly rejected Plaintiff Anderson’s request to be accommodated

 2   in his disability, when he tried to explain that Coquette was a service dog needed for his hearing

 3   disability, and who refused even to listen to him. Furthermore, Defendants directly rejected

 4   Plaintiff Horvath-Anderson’s request that both she and Plaintiff Anderson be accommodated in

 5   their disabilities when she raised the issue of excluding Coquette during the DPS investigation

 6   and who did not respond to her.

 7
                                             PRAYER FOR RELIEF
 8

 9                  WHEREFORE, plaintiffs pray this Court:
10            1)    For injunctive relief ordering defendants to comply immediately with federal and
11   state law regarding service animals, and requiring them to provide disabled-accessible patient
12   rooms;
13            2)    For the Court to retain jurisdiction over the defendants until such time as the Court
14   is satisfied that defendants’ unlawful policies, practices, acts and omissions, and maintenance of
15   inaccessible public facilities as complained of herein no longer occur, and cannot recur;
16            3)    For general, compensatory and statutory damages in an amount within the
17   jurisdiction of this Court;
18            4)    For treble damages;
19            5)    For restitution;
20            6)    For attorney fees and costs pursuant to the ADA, California Civil Code sections 52
21   and 54.3 and California Code of Civil Procedure § 1021.5 (Plaintiff does not seek injunctive relief
22   under Civil Code section 55);
23            7)    For all costs of suit;
24            8)    For pre-judgment interest pursuant to California Civil Code § 3291;
25            9)    For such other and further relief as the Court may deem just and proper.
26

27   ///
     ///
28   Date: November 18, 2019                      DERBY, McGUINNESS & GOLDSMITH, LLP

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                      18         Horvath-Anderson v. Kayal, Inc. et al.
       Case 3:19-cv-07589-JCS Document 1 Filed 11/18/19 Page 19 of 19



 1                                                           /s/ Celia McGuinness________
                                                  By:         CELIA McGUINNESS, Esq.
 2                                                           Attorneys for Plaintiffs
 3

 4                                         DEMAND FOR JURY
 5               Plaintiff hereby demand a jury for all claims for which a jury is permitted.
 6
     Date: November 18, 2019                        DERBY, McGUINNESS & GOLDSMITH, LLP
 7

 8
                                                             /s/ Celia McGuinness
 9                                                By:         CELIA McGUINNESS, Esq.
                                                             Attorneys for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                        19         Horvath-Anderson v. Kayal, Inc. et al.
